COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





SERGIO VALENZUELA SIERRA,
D/B/A TRANSPORTES ISA,

                            Appellant,

v.


YVETTE RENEE HERNANDEZ,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00163-CV

Appeal from the

346th Judicial District Court

of El Paso County, Texas 

(TC# 2007-665) 






MEMORANDUM  OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1), (2).  The Appellant represents the parties have reached an agreement to
settle and compromise in the underlying suit and asks that this Court to dismiss the appeal with
prejudice and assess costs of appeal in accordance with the settlement.
            Having reviewed the motion, we conclude the motion shall be GRANTED, and we
dismiss the appeal with prejudice.  See Tex.R.App.P. 42.1(a)(2).  Pursuant to the parties’
agreement, costs of appeal will be assessed against the party incurring the same.  See 
Tex.R.App.P. 42.1(d).


August 18, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.